DETAILED ACTION
In view of the appeal brief filed on April 25, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: remote plasma unit (which is interpreted as a unit for forming a remote plasma or a means for forming a remote plasma) in claims 1, 8, 9, 13, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification only identifies the remote plasma unit as a “remote plasma unit”  reference number 210 ( see Paragraph 0031). The term “remote plasma unit” is being interpreted as any remote plasma source or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not identify any structure that corresponds to a remote plasma unit or a structure that generates a remote plasma as claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “remote plasma unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not identify any structure that corresponds to a remote plasma unit or a structure that generates a remote plasma as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being obvious over Lam et al, US 2010/0003406 A1, in view of Nangoy et al, US Patent Application Publication 2013/0284700 A1; and Lubomirsky, US 2018/0096865A1.
	Regarding claim 1, Lam et al teaches a processing system comprising: a processing chamber 1700; a remote plasma unit 1405 coupled with the processing chamber; and a mixing manifold 120 coupled between the remote plasma unit 1405 and the processing chamber 1700, wherein the mixing manifold is characterized by a first end 120 and a second end 121 opposite the first end, wherein the mixing manifold is coupled with the processing chamber 1700 at the second end 121, wherein the mixing manifold defines a central channel 150 through the mixing manifold, wherein the mixing manifold defines a port 122 along an exterior of the mixing manifold, wherein the port is fluidly coupled with a first trench 140 defined within the first end 120 of the mixing manifold, wherein the first trench 140 is characterized by an inner radius at a first inner sidewall and an outer radius (Figure 1), and wherein the first trench 140 provides fluid access to the central channel through the first inner sidewall via apertures 136, 138.  
Lam et al differs from the present invention in that Lam et al does not teach that the mixing manifold is a single-piece component.
Nangoy et al teaches a manifold having a single-piece construction (Figure 3B).
The motivation for making the two-piece mixing manifold of Lam et al a single-piece mixing manifold is to provide a different method of construction as taught by Nangoy et al. The Examiner notes that this change is merely a change in the shape of the mixing manifold of Lam et al and it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B) Furthermore, it has also been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the two-piece mixing manifold of Lam et al a single-piece mixing manifold as taught by Nangoy et al.
Lam et al and Nangoy et al differ from the present invention in that they do not teach a baffle plate incorporated between the processing chamber and the remote plasma unit, and wherein the baffle plate is positioned upstream of the mixing manifold.
Lubomirsky teaches a remote plasma unit 515, 525, 531 upstream of a mixing manifold (volume between the lower surface of the gas distribution assembly 535 and the upper surface of the face pate 547), and a chamber 503. Lubomirsky also teaches  baffle plate (gas diffusion assembly 535) incorporated between the processing chamber 503 and the remote plasma unit 515, 525, 531, and wherein the baffle plate 535 is positioned upstream of the mixing manifold (volume between the lower surface of the gas distribution assembly 535 and the upper surface of the face pate 547).
The motivation for adding a baffle plate between the processing chamber and the remote plasma unit upstream of the mixing manifold of Lam et al and Nangoy et al is to help uniformly distribute the process gas in the central channel as taught by Lubomirsky. The benefits and use of baffle plates are well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the baffle plate of Lubomirsky incorporated between the processing chamber and the remote plasma unit upstream of the mixing manifold of Lam et al and Nangoy et al.
Regarding claim 4, Lam et al and Nangoy et al differ from the present invention in that they do not teach a second baffle plate positioned downstream of the mixing manifold. 
Lubomirsky teaches a second baffle plate (face plate 547) downstream of the mixing manifold.
The motivation for adding a baffle plate downstream of the mixing manifold of Lam et al and Nangoy et al is to help uniformly mix and distribute the process gas coming from the mixing manifold as taught by Lubomirsky. The benefits and use of baffle plates are well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the second baffle plate of Lubomirsky downstream of the mixing manifold of Lam et al and Nangoy et al. 
Regarding claim 5, Lubomirsky teaches the first baffle plate 535 and the second baffle plate 547 each define one or more apertures, and wherein the first baffle plate is characterized by a different aperture profile from the second baffle plate.
Regarding claim 7, Lubomirsky teaches that the baffle plate comprises ceramic (quartz or ceramics) or coated aluminum. (See Paragraph 0060-0061)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al, Nangoy et al, and Lubomirsky as applied to claims 1, 4, 5, and 7 above, and further in view of Maydan et al, US 5,885,358.
	Lam et al, Nangoy et al, and Lubomirsky differ from the present invention in that they do not teach a second trench defined within the first end of the mixing manifold, wherein the second trench is located radially outward from the first trench, wherein the port is fluidly coupled with the second trench, wherein the second trench is characterized by an inner radius at a second inner sidewall, wherein the second inner sidewall further defines the outer radius of the first trench, and wherein the second inner sidewall defines a plurality of apertures defined through the second inner sidewall and providing fluid access to the first trench
	Maydan et al teaches a second trench 146 is located radially outward from the first trench 148, wherein the port 144 is fluidly coupled with the second trench 146, wherein the second trench is characterized by an inner radius at a second inner sidewall, wherein the second inner sidewall further defines the outer radius of the first trench (Figure 2B), and wherein the second inner sidewall defines a plurality of apertures 136 defined through the second inner sidewall and providing fluid access to the first trench.  
	The motivation for adding a second trench to the apparatus of Lam et al, Nangoy et al, and Lubomirsky is to improve gas distribution in the first trench as taught by Maydan et al. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second trench to the apparatus of Lam et al, Nangoy et al, and Lubomirsky as taught by Maydan et al.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al, Nangoy et al, and Lubomirsky as applied to claims 1, 4, 5, and 7 above, and further in view of Abedijaberi et al, US 2014/0273410 A1
	Lam et al, Nangoy et al, and Lubomirsky teach that the baffle plate defines a plurality of apertures through the baffle plate, wherein each aperture of the plurality of apertures is defined from a first surface of the baffle plate as an inlet through a second surface of the baffle plate opposite the first surface of the baffle plate as an outlet.
Lam et al, Nangoy et al, and Lubomirsky differ from the present invention in that they do not teach that the outlet is radially offset from the inlet about an axis normal to the baffle plate extending through the inlet to define a rotation channel through each aperture.
Abedijaberi et al teaches the holes can be of any aperture profile as long as the profile functions as desired (provides the desired gas flow). (See Paragraphs 0040-0042). 
The motivation for changing the shape of the apertures of Lam et al, Nangoy et al, and Lubomirsky is to provide the desired gas flow.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the baffle plates of Lam et al, Nangoy et al, and Lubomirsky with the desired aperture profile to provide the desired gas flow through the baffle plate as taught by Abedijaberi et al.
Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al, Nangoy et al, and Lubomirsky as applied to claims 1, 4, 5, and 7 above, and further in view of Janakiraman et al, US 6,387,207.
Regarding claims 8 and 9, Lam et al, Nangoy et al, and Lubomirsky differ from the present invention in that they do not teach an isolator coupled between the mixing manifold and the remote plasma unit, wherein the isolator comprises a ceramic, or an adapter coupled between the mixing manifold and the remote plasma unit.  
Janakiraman et al teaches a ceramic isolator 66 coupled between mixing manifold 70 and the remote plasma unit 60, and an adapter 64 coupled between the mixing manifold 70 and the remote plasma unit 60.  
The motivation for adding the ceramic isolator and adapter of Janakiraman et al to the apparatus of Lam et al, Nangoy et al, and Lubomirsky is to provide the parts necessary to mount the remote plasma source on the processing chamber as taught by Janakiraman et al and required by Lam et al, Nangoy et al, and Lubomirsky but not disclosed by Lam et al, Nangoy et al, and Lubomirsky.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the isolator and adapter of Janakiraman et al to the apparatus of Lam et al, Nangoy et al, and Lubomirsky.
Regarding claim 13, Lam et al teaches seating elements in recesses (see Figure 5A).
Lam et al, Nangoy et al, and Lubomirsky differ from the present invention in that they do not teach that: the processing chamber comprises a gasbox defining a central channel, a blocker plate coupled with the gasbox, wherein the blocker plate defines a plurality of apertures through the blocker plate; a faceplate coupled with the blocker plate at a first surface of the faceplate, and the second baffle plate is seated in a recess.
Janakiraman et al teaches that the processing system comprises: a gasbox 15b defining a central channel 40, a blocker plate 42 coupled with the gasbox 15b, wherein the blocker plate 42 defines a plurality of apertures (gas arrows in Figure 1B) through the blocker plate, and a faceplate 13 coupled with the blocker plate at a first surface of the faceplate.  
The motivation for adding a gasbox defining a central channel, a blocker plate coupled with the gasbox, wherein the blocker plate defines a plurality of apertures through the blocker plate, and a faceplate coupled with the blocker plate at a first surface of the faceplate to the generic processing chamber of Lam et al, Nangoy et al, and Lubomirsky is to provide elements required to uniformly distribute the processing gases in the processing chamber as taught by Janakiraman et al and required but not disclosed by Lam et al, Nangoy et al, and Lubomirsky.
The motivation for seating the second baffle plate in a recess defined in the second end of the mixing manifold is to provide an alternate method of mounting the second baffle plate as taught by Lam et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a gasbox defining a central channel, a blocker plate coupled with the gasbox, wherein the blocker plate defines a plurality of apertures through the blocker plate, and a faceplate coupled with the blocker plate at a first surface of the faceplate of Janakiraman et al to the apparatus of Lam et al, Nangoy et al, and Lubomirsky; and seating the second baffle plate in a recess defined in the second end of the mixing manifold of Lam et al, Nangoy et al, and Lubomirsky as taught by Lam et al.
Regarding claim 14, Janakiraman et al teaches a heater 18 coupled externally to the gasbox 15b about a mixing manifold 70 coupled to the gasbox.  
Claims 10, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al as applied to claims 1, 4-9, 13, and 14 above, and further in view of Kher et al, US 2008/0063798 A1.
Regarding claims 10 and 16-18, Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al differ from the present invention in that they do not teach:
Regarding claim 10, that the adapter defines a port through an exterior of the adapter, wherein the port is fluidly coupled with a mixing channel defined within the adapter, and wherein the mixing channel is fluidly coupled with the central channel.
Regarding claim 16, the adapter defines a plurality of access channels from the midpoint of the adapter extending towards the second end of the adapter, and wherein the plurality of access channels are distributed radially about a central axis through the adapter.  
Regarding claim 17, that the adapter defines a port through an exterior of the adapter, wherein the port is fluidly coupled with a mixing channel defined within the adapter, and wherein the mixing channel extends through a central portion of the adapter towards the second end of the adapter.  
Regarding claim 18, that the adapter defines a port through an exterior of the adapter, wherein the port is fluidly coupled with a mixing channel defined within the adapter, and wherein the mixing channel extends through a central portion of the adapter towards the midpoint of the adapter to fluidly access the central channel defined by the adapter.
Kher et al teaches:
Regarding claim 10, that the adapter 168, 172 defines a port 114 through an exterior of the adapter, wherein the port is fluidly coupled with a mixing channel defined within the adapter, and wherein the mixing channel is fluidly coupled with the central channel 116. (Figure 1)
Regarding claim 16, the adapter 168, 172 defines a plurality of access channels 114 from the midpoint of the adapter extending towards the second end of the adapter, and wherein the plurality of access channels are distributed radially about a central axis through the adapter.  (Figure 1)
Regarding claim 17, that the adapter 168, 172 defines a port through an exterior of the adapter 114, wherein the port is fluidly coupled with a mixing channel defined within the adapter, and wherein the mixing channel extends through a central portion of the adapter towards the second end of the adapter.  (Figure 1)
Regarding claim 18, that the adapter 168, 172 defines a port 114 through an exterior of the adapter, wherein the port is fluidly coupled with a mixing channel defined within the adapter, and wherein the mixing channel extends through a central portion of the adapter towards the midpoint of the adapter to fluidly access the central channel defined by the adapter. (Figure 1)
The motivation for adding the ports of Kher et al to the adapter of Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al is to supply and mix additional precursors to the plasma and/or radicals generated in the remote plasma generator.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the ports of Kher et al to the adapter of Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al.
Regarding claim 11, Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al differ from the present invention in that they do not teach that the baffle plate is positioned in a recess in the lower surface of the adapter. 
Lam et al teaches seating elements in recesses (see Figure 5A). 
The motivation for seating the baffle plate in a recess in the lower surface of the adapter is to provide an alternate method of mounting the baffle plate as taught by Lam et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to seat the baffle plate in a recess in the lower surface of the adapter of Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al as taught by Lam et al. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al as applied to claims 1, 4-9, 13, and 14 above, and further in view of Kim et al 2016/0042924 A1.
Regarding claim 12, Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al differ from the present invention in that they do not teach a spacer positioned between the adapter and the mixing manifold.
Kim et al teaches a spacer 120 positioned between the adapter 117 and the mixing manifold 118. (Figure 1)
The motivation for adding the spacer of Kim et al between the adapter and mixing manifold of Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al is to provide a space between the adapter and mixing manifold as taught by Kim et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the spacer of Kim et al between the adapter and mixing manifold of Lam et al, Nangoy et al, Lubomirsky, and Janakiraman et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,679,870 B2 in view of Lubomirsky, US 2018/0096865 A1; and Maydan et al, US 5,885,358.   Lubomirsky and Maydan et al are discussed above and can be combined for the reasons discussed above.  
Claims 1, 2, 4-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 21, and 22 of U.S. Patent No. 10,964,512 B2 in view of Lubomirsky, US 2018/0096865 A1; and Maydan et al, US 5,885,358.   Lubomirsky and Maydan et al are discussed above and can be combined for the reasons discussed above.  
Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,699,921 B2 in view of in view of Lubomirsky, US 2018/0096865 A1; and Maydan et al, US 5,885,358. Lubomirsky and Maydan et al are discussed above and can be combined for the reasons discussed above.   
Response to Arguments
Applicant’s arguments, filed April 25, 2022, with respect to the rejections of record of claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of Lubomirsky, US 2018/0096865 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. Kalita et al, US 2019/0323127 A1, could be used in place of Lubomirsky.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716